United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1621
                                   ___________

United States of America,               *
                                        *
                      Appellee,         *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Israel Rayos-Parra,                     *
                                        *
                      Appellant.        *
                                   ___________

                              Submitted: October 8, 2002

                                   Filed: December 2, 2002
                                    ___________

Before HANSEN, Chief Judge, and HEANEY and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                               ___________

HEANEY, Circuit Judge.

      Israel Rayos-Parra pled guilty on February 27, 1990 to one count of possession
with intent to distribute cocaine, but failed to appear at his sentencing hearing. He
was subsequently arrested on October 18, 2001. Rayos-Parra pled guilty for failure
to appear for sentencing, and was sentenced by the district court1 to sixty-three
months in prison. He appeals the district court’s 1990 denial of his motion to

      1
      The Honorable Paul A. Magnuson, United States District Court for the District
of Minnesota.
suppress evidence seized and statements made by Rayos-Parra during his arrest. We
affirm.

                                         I.

        On December 11, 1989, DEA Agent Jerry Kramer and Officer Bruce Giller of
the Minneapolis-St. Paul International Airport (MSP) Police Department were on
duty at the airport conducting surveillance. They observed Israel Rayos-Parra
(Rayos) board a flight to Los Angeles. The next day, the officers were again
conducting surveillance at MSP, and they observed Rayos exit a plane that had
recently arrived from Los Angeles. Rayos was wearing the same clothes and carrying
the same duffel bag as he had the night before. As Rayos was about to leave the
terminal, the two officers approached him, identified themselves as law enforcement
officers, and asked if they could talk to him for a few minutes. Agent Kramer
testified that, although they had not been expecting to see Rayos at MSP, he was
aware of Rayos’s name.

       There is some factual dispute as to the nature of the conversation between the
officers and Rayos. The government contends that at the time the officers approached
Rayos, they advised him that he was not under arrest and he was free to go. The
officers spoke in English and Rayos responded in English, with a “little” accent. The
officers asked questions about where he had come from. Rayos responded that he
had been in Los Angeles. Officer Giller asked Rayos whether he could see his airline
ticket, and Rayos produced a ticket in the name of I. Rayos. When asked whether he
had any identification, Rayos produced a resident alien card in the name of Israel
Rayos-Parra. Officer Giller asked Rayos where he lived, and Rayos stated California.
Officer Giller asked Rayos if he had ever been to Minnesota before, and Rayos
responded he had been in Minnesota one year earlier. Officer Giller then advised
Rayos that he and Agent Kramer were narcotics officers, and asked if he would
consent to a search of his carry-on bag. Officer Giller informed Rayos that they had

                                         -2-
no warrant and that Rayos could refuse. Rayos asked, “You don’t have a warrant?”
to which Giller reaffirmed that they did not have a warrant, but were seeking
permission to examine his carry-on bag. Rayos let them search the bag, and the
officers found nothing.

       Officer Giller again advised Rayos that they had no search warrant and that he
could refuse, but asked if they could conduct a pat-down search. Rayos again stated,
“You don’t have a warrant?” to which Giller responded, “no,” and again requested
Rayos’s consent for a pat-down. Rayos asked to go outside to conduct the search.
Officer Giller responded that it was cold outside, and that it would be easier and
warmer to conduct the search inside. At this point, Rayos stated, “I admit I am
carrying drugs,” took two or three steps away from the officers, unzipped his jacket
and shirt, and displayed a package taped to his body. Officer Giller asked Rayos what
the package contained, and Rayos responded that it contained drugs. Rayos was
arrested and advised of his Miranda rights. The contents of the package tested
positive for cocaine, and weighed 997 grams.

        The appellant’s recollection is somewhat different. By the appellant’s account,
the officers asked to search the carry-on bag. Rayos responded by asking whether
they had a search warrant. The officers replied they did not, but they could get one.
Rayos claims he did not give the officers permission to search the bag. He also
testified that he was not advised by the officers that he could refuse the officers’
request to search his person, and that the officers told him they could get a warrant
to conduct a body search if they so desired. When Rayos asked to go outside to
conduct the search, appellant claims the officers stated, “no, right here.” Finally,
Rayos testified that he only pulled out the package from his coat after one of the
officers grabbed him by the jacket.

      Rayos was released on a $10,000 bond on December 14, 1989. He entered into
a plea agreement on February 27, 1990, where he agreed to plead guilty to a one-

                                         -3-
count indictment of possession with intent to distribute cocaine. Pursuant to the plea
agreement, Rayos preserved his right to appeal the district court’s denial of his
motion to suppress evidence seized and statements and admissions made by Rayos
during the arrest. Rayos failed to appear for sentencing on May 15, 1990. He
traveled to Sonora, Mexico, to take care of his ill mother, who died in August 1990.
He returned to the United States in April 2001 to obtain employment in order to
support his family living in Ensenada, Mexico. Rayos was arrested on October 18,
2001, for failing to appear for sentencing. He was sentenced to sixty-three months
in prison: sixty months for the 1990 conviction, and three months for failure to appear
for sentencing.

                                          II.

       Appellant argues that he was unreasonably seized and searched in violation of
the Fourth Amendment when the officers at MSP refused to search him outside the
airport. The Fourth Amendment protects “[t]he right of the people to be secure in
their persons, houses, papers, and effects, against unreasonable searches and
seizures.” “No right is held more sacred, or is more carefully guarded, by the
common law, than the right of every individual to the possession and control of his
own person, free from all restraint or interference of others, unless by clear and
unquestionable authority of law.” Terry v. Ohio, 392 U.S. 1, 9 (1968)(quoting Union
Pac. R. Co. v. Botsford, 141 U.S. 250, 251 (1891)). Although there are significant
restrictions upon police officers when conducting even minimally-intrusive searches
and seizures, United States v. Poitier, 818 F.2d 679, 682 (8th Cir. 1987), consensual
encounters between police officers and private citizens do not invoke Fourth
Amendment protections, Florida v. Bostick, 501 U.S. 429, 434-35 (1991).

      The question in this case, then, is whether the officers’ interactions with Rayos
rose to the level of even a minimally-intrusive seizure. According to the
government’s account of the facts, the questioning would not have risen to a

                                         -4-
minimally intrusive, Terry-type stop, see Terry, 392 U.S. 1 (1968), because Rayos
cooperated with police requests throughout their conversation at the airport.
Following the appellant’s recitation of the facts, the interactions may have risen to the
level of a minimally intrusive seizure, because the officers’ actions may have
amounted to a stop and frisk when they demanded the search take place immediately,
and began the search without Rayos’s consent.

       Factual findings are reviewed by this court for clear error. United States v.
Spotts, 275 F.3d 714 (8th Cir. 2002). If Rayos’s conversation with the officers was
consensual, then there was no Fourth Amendment violation. The district court
resolved the factual dispute in the government’s favor. There is nothing in the record
to indicate that the district court erred in finding the officers’ testimony more credible
than Rayos’s, and we do not think the district court’s factual findings were clearly
erroneous.

                                           III.

      Because the district court did not clearly err in admitting appellant’s admission
to possessing cocaine, we affirm the sentence.

      A true copy.

             Attest:

                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -5-